Citation Nr: 0121948	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hearing loss, currently evaluated as 0 percent 
disabling (noncompensable).  

2.  Entitlement to an effective date prior to March 31, 1998 
for service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty from September 1963 to September 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
for service connection for bilateral tinnitus, and assigned 
as effective date of march 31, 1998.  At that time, the RO 
also denied a claim for an increased rating for bilateral 
hearing loss, evaluated as noncompensable (0 percent 
disabling), and denied claims for service connection for a 
paranoid personality disorder and special monthly pension.  
The veteran appealed only the issues of entitlement to a 
compensable evaluation for hearing loss, and entitlement to 
an effective date prior to March 31, 1998 for service 
connection for bilateral tinnitus.  

The claim for an increased evaluation for service-connected 
hearing loss is the subject of the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in September 1996, the 
RO denied service connection for tinnitus.  

2.  There is no formal claim or written intent to file a 
claim for service connection for tinnitus dated between the 
RO's September 1996 denial of the claim for tinnitus and 
March 31, 1998; there is no medical evidence following the 
September 1996 denial which shows that the veteran received 
treatment for tinnitus and which may constitute an informal 
claim.  




CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
prior to March 31, 1998 for service connection for bilateral 
tinnitus.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decisions on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's October 1999 decision that the 
evidence did not show that the criteria had been met for a 
compensable rating for service-connected bilateral hearing 
loss, and that the effective date for service connection for 
his bilateral tinnitus was March 31, 1998.  Those are the key 
issues in this case, and the rating decision, as well as the 
statement of the case (SOC), informed the veteran of the 
relevant criteria.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision and the SOC sent to the appellant informed him of 
the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claims or that might be pertinent to the bases of the denial 
of these claims.  The RO also requested and obtained VA 
medical records, and has obtained the veteran's service 
medical records from the National Personnel Records Center.  
Non-VA medical records have also been associated with the 
claims file.  VA examinations covering the disabilities in 
issue have been performed.  The veteran and his 
representative have not argued that any further development 
is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In October 1999, the veteran was granted service connection 
for bilateral tinnitus, evaluated as 10 percent disabling.  
The RO assigned an effective date for service connection (and 
the 10 percent rating) of March 31, 1998.  In November 1999, 
he expressed disagreement with the RO's decision, requesting 
the assignment of an earlier effective date.  In January 
2000, the RO denied the claim.  

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

A review of the claims files shows that in September 1996, 
the RO denied a claim for service connection for tinnitus.  
There was no appeal, and the RO's decision became final.  See 
38 U.S.C.A. § 7105(c).  On March 31, 1998, VA received the 
veteran's claim of entitlement to service connection for 
tinnitus.  There is no medical evidence following the 
September 1996 denial which shows that the veteran received 
treatment for tinnitus and which may constitute an informal 
claim.  See 38 C.F.R. §§ 3.155, 3.157 (2000).  In summary, 
the earliest record of a claim for service connection for 
tinnitus following the RO's September 1996 denial of the 
claim for tinnitus is his claim received on March 31, 1998.  
Therefore, the earliest date upon which VA may be considered 
to have received the veteran's claim for service-connection 
for bilateral tinnitus is March 31, 1998, and the Board finds 
that the RO correctly assigned March 31, 1998 as the 
effective date for service connection for bilateral tinnitus.  
See 38 C.F.R. § 3.400(q)(1)(ii), (r).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an effective date prior to March 31, 1998 for 
service connection for bilateral tinnitus is denied.


REMAND

The Board further notes that during the course of the appeal, 
legislative changes have significantly altered VA's duty to 
assist.  See VCAA.  Under the VCAA, VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim which includes reasonable efforts to obtain private 
records.  See 38 U.S.C. § 5103A (West Supp. 2001).  In this 
case, the veteran has submitted a letter from Janet Seper, 
M.D., dated in September 1998.  This letter shows that the 
veteran received an audiogram for evaluation of his hearing 
loss, and that the results indicated mild to severe 
sensorineural hearing loss with good speech discrimination 
bilaterally.  However, the veteran did not submit a copy of 
the audiogram report, and it is not elsewhere associated with 
the claims file.  On remand, the RO should obtain a copy of 
this audiogram report.  


Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
ascertain if there are any additional 
treatment reports, VA or otherwise, which 
are not currently associated with the 
claims file and which show evaluation or 
treatment for hearing loss, to include an 
audiogram performed in about September 
1998 by Dr. Seper.  After securing any 
necessary releases, the RO should attempt 
to obtain all identified treatment 
records.  Any medical records that are 
obtained and that are not already on file 
should be associated with the claims 
folder.  38 C.F.R. § 3.159 (2000).  

2.  The RO should then review the 
expanded record and determine whether a 
compensable rating is warranted for 
bilateral hearing loss.  

If the decision remains adverse to the appellant, he and his 
representative should be furnished a supplemental statement 
of the case.  After affording the appropriate opportunity to 
respond, the case should be returned to the Board for further 
appellate review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

